NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 31 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. SECURITIES & EXCHANGE                      No.   17-55849
COMMISSION,
                                                D.C. No.
                Plaintiff-Appellee,             8:16-cv-00974-CJC-AGR

 v.

CHARLES C. LIU; XIN WANG, AKA Lisa              ORDER
Wang,

                Defendants-Appellants,

and

PACIFIC PROTON THERAPY
REGIONAL CENTER LLC; et al.,

                Defendants.

                On Remand from the United States Supreme Court

Before: WATFORD and OWENS, Circuit Judges, and PRESNELL,* District
Judge.

      The judgment of the district court is vacated and the case is remanded to the

district court for further proceedings consistent with the decision of the Supreme

Court of the United States in Liu v. Securities and Exchange Commission, 140 S.


      *
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
Ct. 1936 (2020).




                   2